DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “management system” and “network nodes” in claim 20. The corresponding structure is identified as an appropriately programmed processor per Applicant’s Specification, paragraph 0122.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4, 5, 7, 10-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruckus (Author Unknown, Ruckus FastIron SDN Configuration Guide, 08.0.60, pages 1-50, 28 June 2018) in view of Nishimaki, et al. (US Pre Grant Publication No. 2017/0366464). 
Regarding claim 1, Ruckus discloses a method for operating a telecommunication network, the method comprising:

a. setting at a management system of the telecommunication network, a first setting of network flow classifications, a second setting of traffic control function options and a third setting of path channel and Quality of Service (QoS) treatment options, the telecommunication network comprising a plurality of channels, wherein (Rucus discloses a management system/OpenFlow controller [page 27, fig. 4, “Controller”] that uses the openflow protocol [page 27, fig. 1, “OpenFlow protocol”] to configure a network node/OpenFlow-enabled router [page 27, fig. 1, “OpenFlow Switch]” [page 27] with one or more flow tables [page 27, fig. 4, “Flow Table” and “Flow Entry”] [see also generally page 27 – the openflow controller adds deletes or modifies the configured flows/flow entries]. In relevant part, multiple flow tables may be configured with different first settings of network flow classifications including matching based on port VLAN or DSCP [pages 29-30, table 7, Match Fields” Table 8, “OXM_OF_IN_PORT” – ingress port, Table 8, OXM_OF_VLAN_VID – match based on VLAN ID, Table 8, “OXM_OF_IP_DSCP” – match based on differentiated services code point [“DSCP”]. Additionally, based on a match of the first setting of network flow classifications, match actions comprising traffic control functions/second settings specifying a specific throttling protocol to be used are specified [pages 28-32, pages 46-49 – note the different types of metering/traffic control functions may be applied such as drop metering or differentiated services metering]. Finally based on a match of the first setting of network flow classifications, a particular output port/channel from multiple output ports/channels may be selected for the transmission [page 32, Table 10, “output”].)

i. the first setting specifies rules to select one or more of the following: a port, a virtual local area network, or a differentiated services code point, (Multiple flow tables may be configured with different first settings of network flow classifications including matching based on port VLAN or DSCP [pages 29-30, table 7, Match Fields” Table 8, “OXM_OF_IN_PORT” – ingress port, Table 8, OXM_OF_VLAN_VID – match based on VLAN ID, Table 8, “OXM_OF_IP_DSCP” – match based on differentiated services code point [“DSCP”].)

ii. the second setting specifies rules to select a throttling protocol to be used, (Based on a match of the first setting of network flow classifications, match actions comprising traffic control functions/second settings specifying a specific throttling protocol to be used are specified [pages 28-32, pages 46-49 – note the different types of metering/traffic control functions may be applied such as drop metering or differentiated services metering].)

ii. the third setting specifies rules to determine one or more of the following: a selection of one or more channels (Finally based on a match of the first setting of network flow classifications, a particular output port/channel may be selected for the transmission [page 32, Table 10, “output”].)

b. propagating the first, second and third settings to a plurality of network nodes of the telecommunication network through one or more operations, administration or management (OAM) messages (As noted, supra, the management system/OpenFlow controller sends commands [i.e. OAM messages] to the OpenFlow switches [i.e. at least a first network node] via an IP based network connection with IP/TCP packets [page 19, “connecting to an OpenFlow controller”] that manage the flow tables and actions [page 25, “OpenFlow Configuration considerations”, pages 27-28, 48, text under Table 18]. Multiple network nodes/openflow switches [page 16, fig. 3, for example].))

c. receiving, at a first network node of the plurality of network nodes, a frame and mapping information associated with the frame; and  (see (a)(i)-(iii), supra -the Openflow switch receives data frames with mapping information [i.e. DSCP codepoint, port, exc.] matches the mapping information and performs the respective actions of sending on the configured channel/port and using the assigned traffic control function/throttling protocol [i.e. mapping information]).
d. determining, based on the mapping information and the first, second and third settings, to use one or more channels to transmit the frame and determining to use one or more traffic control functions in association with transmitting the frame (see (a)(i)-(iii), supra -the Openflow switch sends on the configured channel/port and using the traffic control function/throttling protocol [i.e. mapping information]). 

	Ruckus fails to explicitly disclose receiving, at a management system of the telecommunication network the first second and third settings. In the same field of endeavor, Nishimaki discloses receiving, at a management system of the telecommunication network the first second and third settings. (Nishimaki discloses that an OpenFlow controller [fig. 9, element 901] may receive configuration information for OpenFlow flows and actions from an attached information processing device [fig. 9A, element 900] [paragraph 0038-0043, in particular paragraph 0041 – flow entries received at SDN/OpenFlow Controller; fig. 3, Flow Table; fig. 1, “Flow Entry] [paragraphs 0088-0092, in particular paragraphs 0088-0090 – flow entries received from the information processing device].)
	Therefore, since Nishimaki disclosing receiving OpenFlow configuration information for flows and actions from an attached computer/information processing device, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the attached computer/information processing device of Nishimaki with the system of Ruckus by providing the flow configuration information, including the first, second and third settings, to the management system/OpenFlow controller of the telecommunication system from an attached computer. The motive to combine is to allow a remote user from the management system/OpenFlow controller to configure the flows for improved convenience.
	Regarding claim 4, Ruckus discloses receiving information of states of ports of the first network node corresponding to the plurality of channels and wherein determining the one or more channels to transmit the frame is further based on the states of the ports. (The first network node tracks and internally receives port queue information with up to 8 queues associated with a port [i.e. state of the ports] [pages 46-47]. The queueing determine the channel to transmit the frame on by determining if the frame is to be sent on the assigned channel [if the queue has room] or dropped or remarked with a different DSCP [pages 46-47, in particular “Use case: OpenFlow Meter and enqueue].)
Regarding claim 5, Ruckus discloses the state includes port with low bandwidth (The queue fullness of Ruckus is an indicator of the state of the port as having low bandwidth, as if a queue is full, the port is sending at maximum line rate but still cannot immediately transmit all data)
Regarding claim 7, Ruckus discloses throttling based on the state of one of the ports associated with one of the channels. (If the queue is full/state of the port is a full queue, then the system throttles transmission by dropping packets [pages 46-47].)
	Regarding claim 10, Ruckus discloses the frame is transmitted via a plurality of the channels by replicating the frame. (page 38, “Output Port all” and “Output Port Flood” – packet/frame may be replication to all open flow ports or all ports in a VLAN).
Regarding claim 11, Ruckus discloses the frame is a first frame and the traffic control function is a first traffic control function, and the method further comprises receiving a second frame and second mapping information associated with the second frame and determining, based on the second associated mapping information and the first, second, and third settings, to use a second traffic control function in association with transmitting the second frame, the second traffic control function different from the first traffic control function. (Rucus discloses that multiple flows may be configured, each having its own first, second and third setting, which can be viewed as a part of the claimed first second and third setting relevant to that particular flow [pages 27-28]. Such a flow may be associated with a second frame having flow information [i.e. DSCP codepoint, ingress port, exc] and that has a different traffic control function specified by the second setting than that of the claimed first frame (for example DSCP vs drop)[ [pages 28-32, pages 46-49 – note the different types of metering/traffic control functions may be applied such as drop metering or differentiated services metering].)
Regarding claim 12, Ruckus discloses a configuration of channel and QoS flow is represented to a user of the telecommunication network as a mapping of the first, second, and third settings. (Rucus discloses the system discloses displaying to the use the mapping of the first and second settings in the flow table [pages 22-23 results of the show OpenFlow command showing flow table mapping the first and second settings with the third setting/queuing mapped via the set-queue action [not shown in the output but one of the action types that will be displayed when configured]).)
Regarding claim 20, Ruckus discloses a telecommunication network comprising

a. a management system configured with a first setting of network user flow classifications, a second setting of traffic control function options, and a third setting of path channel and Quality of Service (QoS) treatment options, the telecommunication network comprising a plurality of channels, wherein (Rucus discloses a management system/OpenFlow controller [page 27, fig. 4, “Controller”] that uses the openflow protocol [page 27, fig. 1, “OpenFlow protocol”] to configure a network node/OpenFlow-enabled router [page 27, fig. 1, “OpenFlow Switch]” [page 27] with one or more flow tables [page 27, fig. 4, “Flow Table” and “Flow Entry”] [see also generally page 27 – the openflow controller adds deletes or modifies the configured flows/flow entries]. In relevant part, multiple flow tables may be configured with different first settings of network flow classifications including matching based on port VLAN or DSCP [pages 29-30, table 7, Match Fields” Table 8, “OXM_OF_IN_PORT” – ingress port, Table 8, OXM_OF_VLAN_VID – match based on VLAN ID, Table 8, “OXM_OF_IP_DSCP” – match based on differentiated services code point [“DSCP”]. Additionally, based on a match of the first setting of network flow classifications, match actions comprising traffic control functions/second settings specifying a specific throttling protocol to be used are specified [pages 28-32, pages 46-49 – note the different types of metering/traffic control functions may be applied such as drop metering or differentiated services metering]. Finally based on a match of the first setting of network flow classifications, a particular output port/channel may be selected for the transmission [page 32, Table 10, “output”].)

i. the first setting specifies rules to select one or more of the following: a port, a virtual local area network, or a differentiated services code point, (Multiple flow tables may be configured with different first settings of network flow classifications including matching based on port VLAN or DSCP [pages 29-30, table 7, Match Fields” Table 8, “OXM_OF_IN_PORT” – ingress port, Table 8, OXM_OF_VLAN_VID – match based on VLAN ID, Table 8, “OXM_OF_IP_DSCP” – match based on differentiated services code point [“DSCP”].)

ii. the second setting specifies rules to select a throttling protocol to be used, (Based on a match of the first setting of network flow classifications, match actions comprising traffic control functions/second settings specifying a specific throttling protocol to be used are specified [pages 28-32, pages 46-49 – note the different types of metering/traffic control functions may be applied such as drop metering or differentiated services metering].)

ii. the third setting specifies rules to determine one or more of the following: a selection of one or more channels (Finally based on a match of the first setting of network flow classifications, a particular output port/channel may be selected for the transmission [page 32, Table 10, “output”].)

b. a plurality of network nodes coupled to the management system and communicating with each other (page 27-28 – the OpenFlow controller/management system is connected to the network nodes/OpenFlow enabled switches; fig. 3, multiple OpenFlow devices coupled]).

c. the plurality of network nodes configured to at least: receive the first, second, and third settings through one or more operations, administration or management (OAM) messages, (As noted, supra, the management system/OpenFlow controller sends commands [i.e. OAM messages] to the OpenFlow switches [i.e. at least a first network node] via an IP based network connection with IP/TCP packets [page 19, “connecting to an OpenFlow controller”] that manage the flow tables and actions [page 25, “OpenFlow Configuration considerations”, pages 27-28, 48, text under Table 18].)

d. receive, at a first network node of the plurality of network nodes, a frame and mapping information associated with the frame;  (see (a)(i)-(iii), supra -the Openflow switch receives data frames with mapping information [i.e. DSCP codepoint, port, exc] matches the mapping information and performs the respective actions of sending on the configured channel/port and using the assigned traffic control function/throttling protocol [i.e. mapping information]).

e. determine, based on the mapping information and the first, second, and third settings, to use one or more channels to transmit the frame and use a traffic control function in association with transmitting the frame  (see (a)(i)-(iii), supra -the Openflow switch sends on the configured channel/port and using the traffic control function/throttling protocol [i.e. mapping information]).

	Ruckus fails to explicitly disclose receiving, at a management system of the telecommunication network the first second and third settings or the network nodes communicating via a plurality of channels. In the same field of endeavor, Nishimaki discloses receiving, at a management system of the telecommunication network the first second and third settings or the network nodes communicating via a plurality of channels. (Nishimaki discloses that an OpenFlow controller [fig. 9, element 901] may receive configuration information for OpenFlow flows and actions from an attached information processing device [fig. 9A, element 900] [paragraph 0038-0043, in particular paragraph 0041 – flow entries received at SDN/OpenFlow Controller; fig. 3, Flow Table; fig. 1, “Flow Entry] [paragraphs 0088-0092, in particular paragraphs 0088-0090 – flow entries received from the information processing device]. The OpenFlow switches/communication devices/network nodes communicate via a plurality of links/channels [fig. 1, the communication devices communicate via multiple ports and associated links/cannels].)
	Therefore, since Nishimaki disclosing receiving OpenFlow configuration information for flows and actions from an attached computer/information processing device and the use of multiple channels, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the attached computer/information processing device of Nishimaki with the system of Ruckus by providing the flow configuration information, including the first, second and third settings, to the management system/OpenFlow controller of the telecommunication system from an attached computer and to further connect multiple OpenFlow switches/communication devices/network nodes via multiple communication channels. The motive to combine is to allow a remote user from the management system/OpenFlow controller to configure the flows for improved convenience and to further allow configuration of the system in large network using multiple OpenFlow switches/communication devices/network nodes to improve scalability.
Ruckus and Nishimaki fail to disclose the management system and network nodes are implemented using a processor (see the 112,(f), discussion, supra). However, it is officially noted that it was well known in the art before the effective filing date of the invention to use a processor to implement functions as recited. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to implement the management system and network node using a processor. The motive to combine is to use the low cost and easily configurable processor to implement the claimed functions.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruckus (Author Unknown, Ruckus FastIron SDN Configuration Guide, 08.0.60, pages 1-50, 28 June 2018) and Nishimaki, et al. (US Pre Grant Publication No. 2017/0366464) as applied to claim 1 and further in view of Srinivasan, et al. (US Pre Grant Publication No. 2017/0111230 A1)

Regarding claim 2, Ruckus as modified by Nishimaki fails to disclose at least one of the OAM messages is sent to the plurality of network nodes through a data plane frame. In the same field of endeavor, Srinivasan discloses t least one of the OAM messages is sent to the plurality of network nodes through a data plane frame. (Srinivasan discloses that the switches/network nodes and the OpenFlow Controller/management system may communicate using the data plane layer [fig. 4, SDN/OpenFlow Controller and Switches/network nodes communicate via the South-Bound API via the data plane layer; see also paragraph 0061].)

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruckus (Author Unknown, Ruckus FastIron SDN Configuration Guide, 08.0.60, pages 1-50, 28 June 2018) and Nishimaki, et al. (US Pre Grant Publication No. 2017/0366464) and Srinivasan, et al. (US Pre Grant Publication No. 2017/0111230 A1) as applied to claim 2 and further in view of OpenFlow (Author Unknown, OpenFlow Switch Specification, pages 1-106, 2012)

Regarding claim 3, Ruckus as modified by Nishimaki and Srinivasan fails to disclose the data plane frame is marked with a header signifying that the data plane frame carries the at least one of the OAM messages. In the same field of endeavor, OpenFlow discloses the data plane frame is marked with a header signifying that the data plane frame carries the at least one of the OAM messages. (OpenFlow discloses the use of an OpenFlow header indicating that an OpenFlow OAM message is contained therein [pages 34-35, section A.1].)
Therefore, since OpenFlow discloses the use of OAM headers, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the OAM headers of OpenFlow with the system of Ruckus as modified by Nishimaki and Srinivasan by including an OpenFlow header indicating an OpenFlow OAM message is contained therein. The motive to combine is to reduce processing overhead at receiving devices by using a readily available header to allow for identification of the packet type for rapid processing. 


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruckus (Author Unknown, Ruckus FastIron SDN Configuration Guide, 08.0.60, pages 1-50, 28 June 2018) and Nishimaki, et al. (US Pre Grant Publication No. 2017/0366464) as applied to claim 1 and further in view of Subramaniam, et al. (US Pre Grant Publication No. 2017/0180153 A1)

	Regarding claim 6, Ruckus as modified by Nishimaki fails to disclose notifying an operator of one of the channels regarding the state of the port associated with the one of the channels. In the same field of endeavor, Subramaniam discloses notifying an operator of one of the channels regarding the state of the port associated with the one of the channels. (Subramaniam discloses alerting a network operator, which is an operator of a port/link/channel in the network that the port is down [paragaprh 0024].)
	Therefore, since Subramaniam discloses link down state port notification, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the link down notifications of Subramaniam with the system of Ruckus as modified by Nishimaki by notifying an operator of a port and associated channel that the state of the port is down. The motive to combine is to improve network failure recovery by quickly alerting an operator of a failure.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruckus (Author Unknown, Ruckus FastIron SDN Configuration Guide, 08.0.60, pages 1-50, 28 June 2018) and Nishimaki, et al. (US Pre Grant Publication No. 2017/0366464) as applied to claim 1 and further in view of Nam, et al. (US Pre Grant Publication No. 2004/0264961 A1)

	Regarding claim 8, Ruckus as modified by Nishimaki fails to disclose at least one of the channels is operated by a third party of the operator of the telecommunication network. In the same field of endeavor, Nam discloses at least one of the channels is operated by a third party of the operator of the telecommunication network. (Nam discloses a port connected to a leased line, which is operated by a third party [paragraph 0164].)
	Therefore, since Nam discloses leased lines, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the leased lines of Nam with the system of Ruckus as modified by Nishimaki by attaching a leased line operated by a third party to one of the ports/channels. The motive to combine is to reduce required investments by allowing the use of networks and links maintained by third parties.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruckus (Author Unknown, Ruckus FastIron SDN Configuration Guide, 08.0.60, pages 1-50, 28 June 2018) and Nishimaki, et al. (US Pre Grant Publication No. 2017/0366464) as applied to claim 1 and further in view of Garg, et al. (US Pre Grant Publication No. 2014/0098669 A1)

Regarding claim 9, Ruckus as modified by Nishimaki fails to disclose determining whether the frame is to be transmitted via a data plane or a control plane. In the same field of endeavor, Garg discloses determining whether the frame is to be transmitted via a data plane or a control plane. (The system of Garg discloses that when a packet/frame is received it is determined to send it via the control or data plane based on the hit or miss in the OpenFlow forwarding table, as if there is a miss it is sent to the controller via the control plane [paragraph 0034].)
Therefore, since Garg discloses control plane miss forwarding, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the miss forwarding of Garg with the system of Ruckus as modified by Nishimaki by further making the matching in the flow table a determination of it the frame is to be sent using a data or control plane by sending non-marched packets to the controller for further processing via the control plane. The motive to combine is to allow for detailed processing at the controller/management system when a table is not configured to allow for exception handling to improve network operations.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruckus (Author Unknown, Ruckus FastIron SDN Configuration Guide, 08.0.60, pages 1-50, 28 June 2018) and Nishimaki, et al. (US Pre Grant Publication No. 2017/0366464) as applied to claim 1 and further in view of Smith, et al. (US Pre Grant Publication No. 2016/0119187 A1)

Regarding claim 13, Ruckus as modified by Nishimaki discloses a command line interface displaying the mapping of the first, second, and third settings (As noted in claim 12, Ruckus discloses the system discloses displaying to the use the mapping of the first and second settings in the flow table [pages 22-23 results of the show OpenFlow command showing flow table mapping the first and second settings with the third setting/queuing mapped via the set-queue action [not shown in the output but one of the action types that will be displayed when configured].)
Ruckus fails to disclose the mapping of the first, second, and third settings is represented at a graphical user interface (“GUI”) which allows the user to adjust one or more of the settings. In the same field of endeavor, Smith discloses the mapping of the first, second, and third settings is represented at a graphical user interface which allows the user to adjust one or more of the settings. (The system of Smith discloses that the mapping of routing settings is displayed to the user and allows for adjustment [fig. 3, address and status information indicating actions to perform are editable/deletable to the user; see also paragraphs 0036-0038].)
Therefore, since Smith discloses a GUI for viewing and altering the mapping of settings for network forwarding, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the GUI of Smith with the system of Ruckus by displaying the first, second, and third settings using a GUI and further allowing them to be altered using the GUI. The motive to combine is to simplify administration by exposing data elements previously only available via the command line to a GUI interface. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruckus (Author Unknown, Ruckus FastIron SDN Configuration Guide, 08.0.60, pages 1-50, 28 June 2018), Nishimaki, et al. (US Pre Grant Publication No. 2017/0366464) and Smith, et al. (US Pre Grant Publication No. 2016/0119187 A1) as applied to claim 13 and further in view of Gao, et al. (US Pre Grant Publication No. 2015/0156077 A1).

Regarding claim 14, Ruckus as modified by Nishimaki and Smith fails to disclose the graphical user interface presents a system view of the telecommunication network and is capable of presenting fault and performance threshold alarms to alert conditions of the telecommunication network. (Gao discloses a system/topology view of the network may include threshold alerts, such as CPU utilization of routing devices [paragraphs 0159-0160 and fig. 24] or network link faults/down status [paragraph 0163 and fig. 25].)
Therefore, since Gao discloses a topology map with threshold and fault alerts, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention to combine the maps of Gao with the system of Ruckus as modified by Nishimaki and Smith by further allowing the GIU to display the network topology map/system view supplemented with threshold alerts for network device CPU usage and link fault/down alerts. The motive to combine is to allow rapid visual determination of any network issues. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruckus (Author Unknown, Ruckus FastIron SDN Configuration Guide, 08.0.60, pages 1-50, 28 June 2018) and Nishimaki, et al. (US Pre Grant Publication No. 2017/0366464) as applied to claim 1 and further in view of Gnanasekaran, et al. (US Pre Grant Publication No. 2011/0085557 A1)

Regarding claim 15, Ruckus as modified by Nishimaki fails to disclose at least a network node in the telecommunication network is associated with multiple chassis. In the same field of endeavor, Gnanasekaran discloses at least a network node in the telecommunication network is associated with multiple chassis. (Gnanasekaran discloses a logical switch formed from switches in multiple chassis [Abstract].)
Therefore, since Gnanasekaran discloses a multi-chassis switch, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the multi-chassis switch of Gnanasekaran with the system of Ruckus as modified by Nishimaki by implementing one of the switches/network nodes of Ruckus as modified by Nishimaki as a multi-chassis logical switch. The motive to combine is to improve processing power, capacity and redundancy by combining switches from multiple chassis into a single logical switch.

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruckus (Author Unknown, Ruckus FastIron SDN Configuration Guide, 08.0.60, pages 1-50, 28 June 2018) and Nishimaki, et al. (US Pre Grant Publication No. 2017/0366464) as applied to claim 1 and further in view of Benedetto, et al. (US Pre Grant Publication No. 2004/0221087 A1).

Regarding claim 16, Ruckus as modified by Nishimaki fails to disclose at least two network nodes in the telecommunication network is associated with a transmission point. In the same field of endeavor, Benedetto discloses at least two network nodes in the telecommunication network is associated with a transmission point. (Bendetto discloses an active/master [i.e. master as a first used switch for the connection] and a backup/protection switch/network node with failover between them [fig. 1, for example switches/nodes 102 and 104 are both associated with the transmission from transmission point/network node 106; see also paragraph 0009, 0041, 101-105].)
Therefore, since the system of Bendetto discloses an active/master and a backup/protection switch as network nodes, it would have been obvious to a person of ordinary skill in the art to combine the protection switches of Bendetto with the system of Ruckus as modified by Nishimaki by implementing an active/master and a backup/protection switch/network node both connected to a common transmitting network node with failover between them. The motive to combine is to improve network resiliency from port and switch failures by using redundancy.
Regarding claim 17, Ruckus as modified by Nishimaki and Bendetto in claim 16 discloses one of the at least two network nodes is a master network node and another network node is a protection network node (see claim 16, supra).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruckus (Author Unknown, Ruckus FastIron SDN Configuration Guide, 08.0.60, pages 1-50, 28 June 2018) and Nishimaki, et al. (US Pre Grant Publication No. 2017/0366464) as applied to claim 1 and further in view of Dunlap, et al. (US Pre Grant Publication No. 2015/0063132 A1).

Regarding claim 18, Ruckus as modified by Nishimaki fails to disclose the plurality of channels includes radio frequency and microwave. In the same field of endeavor, Dunlap discloses the plurality of channels includes radio frequency and microwave. (Dunlap discloses a network switch that may include an 802.11/radio frequency communications and Worldwide Interoperability for Microwave Access [“WiMAX”]/microwaby links [paragraph 0048].)
Therefore, since Dunlap dislcoses a switch using both 802.11/RF and WiMAX/microwave channels, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the  802.11/RF and WiMAX/microwave channels of Dunlap with the system of Ruckus as modified by Nishimaki by making the switch/network node support ports connected to 802.11/RF and WiMAX/microwave channels. The motive to combine is to allow the use of multiple transmission technologies to allow for flexibility in the network port channels/connections where different channel types are available. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruckus (Author Unknown, Ruckus FastIron SDN Configuration Guide, 08.0.60, pages 1-50, 28 June 2018) and Nishimaki, et al. (US Pre Grant Publication No. 2017/0366464) as applied to claim 1 and further in view of McAlpine, et al. (US Pre Grant Publication No. 2007/0230369 A1).

Regarding claim 19, Ruckus as modified by Nishimaki fails to disclose the plurality of network nodes belong to be part of a topology of the telecommunication network, the topology is a mesh topology. In the same field of endeavor, McAlpine discloses the plurality of network nodes belong to be part of a topology of the telecommunication network, the topology is a mesh topology. (McAlpine discloses switches/network node in a mesh topology [paragraph 0044, fig. 4].)
Therefore, since McAlpine discloses a mesh topology, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the mesh of McAlpine with the system of Ruckus as modified by Nishimaki by implementing the switches/network nodes in a mesh topology. The motive to combine is to allow redundancy against faults using a mesh topology. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

a.  Cvijetic, et al. (US Pre Grant Publication No. 2014/0241717) – disclosing an OpenFlow configuration GUI
b. Kempf, et al. (US Pre Grant Publication No. 2014/0241247) – disclosing an OpenFlow GTP network extension

c. Narasimhamurthy, et al. (US Pre Grant Publication No. 2016/0173319) – disclosing an OpenFlow configuration GUI

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466